ORDER
Michael Jackson appeals his conviction of Tampering in the First Degree, Section 569.080.1, RSMo 2000, following a jury trial. In his sole point on appeal, he contends that there was insufficient evidence that would permit a jury to conclude that *893he operated the stolen vehicle or that he knew that he was operating the vehicle without the owner’s consent.
We have reviewed the briefs of the parties and the record on appeal, and find no error of law. A written opinion reciting the detailed facts and restating the applicable principles of law would have no prec-edential or jurisprudential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b)